Reynolds, J.
Appeal from an order of the County Court, Broome' County, granting respondent’s motion for an installment payment order against appellant ('CPLR 5226). Sections 137 and 137-a of the 'Social Services Law do not preclude the granting of the instant order. These sections exempt all public assistance and all wages, salary, commissions, or other compensation paid to public assistance recipients from levy or execution. However, we construe no intent on the part of the legislature in enacting sections 137 and 137-a to exempt recipients of public welfare assistance entirely from any levy and execution. It is only as to those funds specifically enumerated in these statutes that levy or execution is precluded. As to other sources of income not made immune by sections 137 and 137-a, the instant order is still applicable. Accordingly, the order must be affirmed. Order affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.